Citation Nr: 1453691	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain (hereinafter "lumbar spine disability") prior to September 24, 2012.

2.  Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain beginning September 24, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1996.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2012, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The issue of entitlement to a disability rating in excess of 10 percent for a lumbosacral strain beginning September 24, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to September 24, 2012, the Veteran's lumbar strain was not productive of forward thoracolumbar flexion less than 61 degrees; a combined range of thoracolumbar motion less than 121 degrees; or, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbar strain prior to September 24, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a February 2012 statement of the case.
 
VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information regarding pertinent medical treatment he may have received, obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in July 2010.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Increased Rating Claims
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Lumbar Spine Disability Prior to September 24, 2012
 
The Veteran's lumbar spine disability is rated as 10 percent disabling prior to September 24, 2012, under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.
 
Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

At a July 2010 VA examination, the Veteran reported a history of numbness, paresthesia, stiffness, and constant dull achy pain in his back.  A physical examination revealed a normal gait with no abnormal spinal curvature, spasm, atrophy, guarding, or weakness.  There was evidence of pain with motion and tenderness.  Forward flexion was limited to 75 degrees, extension to 15 degrees, and bilateral flexion and rotation to 30 degrees.  There was objective evidence of pain after active range of motion.  Upon repetitive testing, there was evidence of pain with no additional limitations.  The sensory and motor examinations were normal.  X-ray findings revealed lower lumbar spine spondylosis.

There are no other VA or private treatment records pertaining to the Veteran's lumbar spine disability during the applicable rating period.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted prior to September 24, 2012, because range of motion testing did not demonstrate forward flexion less than 61 degrees, a combined range of motion less than 121 degrees, or an abnormal gait or abnormal spinal contour.  Rather, the evidence indicates a rating of 10 percent is warranted because flexion was never limited to less than 75 degrees, his combined range of motion was above 120 degrees, and there was no evidence of an abnormal gait or spinal contour.

Furthermore, while the Veteran reported experiencing pain the evidence of record does not suggest that he experienced additional functional impairment due to fatigability, incoordination, pain on movement, and weakness that resulted in a greater limitation of motion than that recognized by the current rating assigned.  Therefore, entitlement to a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar strain prior to September 24, 2012, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Extrascheduler Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the scheduler rating criteria specifically contemplates the extent and severity of the Veteran's lumbar strain prior to September 24, 2012, which is primarily productive of pain and functional limitation.
 
The Veteran does not contend, and the evidence does not demonstrate the scheduler criteria are inadequate to describe the severity and symptoms of his disability.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged a marked interference with employment or frequent periods of hospitalization and such is not shown in the evidence of record.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disability and referral for extrascheduler consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain prior to September 24, 2012 is denied.

REMAND

The evidence shows that the Veteran's last VA spine examination was in July 2010, i.e., more than four years ago.  In 2012 the appellant testified under oath that his lumbar strain is more disabling than that reflected in 2010.  As such, a more recent VA examination is warranted to assess the current severity of his lumbar spine disability.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to assess the current severity of his lumbar strain.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file.  The nature and extent of any limitation of motion and any instability must be specifically reported.  The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinions expressed should be provided.
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


